DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejection.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Centa on December 21, 2021.
The application has been amended as follows: 

Claims 1-7 (Cancelled)

8. (Currently Amended) Method of tufting a fabric by using a tufting machine having a needle bar shiftable in a needle bar longitudinal direction, a plurality of needles being provided on the needle bar following each other in the needle bar longitudinal direction, each needle being individually selectable for carrying out a stitch and thereby generating a pile on a backing fabric movable in a working direction of the tufting colors colors associated with each group being less than the number of needles within each group, such that, within each group, at least two needles have yarns of a same color threaded therethrough, and such that, within each group, only one yarn color is employed multiple times, 
12. (Currently Amended) The method according to claim 11, wherein the yarn threaded through the first needle and the yarn threaded through the second needle have the same color 
13. (Previously Presented) The method according to claim 11, wherein the yarn threaded through the first needle and the yarn threaded through the second needle have different colors 


Claims 17-22 (cancelled). 
Allowable Subject Matter
Claims 8, 9, 11-14, 16 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The references cited depict tufting machines with threads of repeating colors, however, none depict multiple groups with identical sequences with a single repeated color.  That is, the groups of the prior art could have a repeat color in each sequence, but the sequences themselves change from group to group.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732       

/ALISSA L HOEY/Primary Examiner, Art Unit 3732